Appeal from an order of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered August 12, 2008 in a personal injury action. The order, insofar as appealed from, denied in part defendant’s motion for summary judgment and granted the motion of plaintiffs for leave to amend their bill of particulars.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on January 7, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Martoche, J.E, Fahey, Green, Pine and Gorski, JJ.